Exhibit 10.1

 

AMENDMENT NO. 3

TO

MASTER REPURCHASE AGREEMENT

 

THIS AMENDMENT NO. 3 TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated as
of July 22, 2010, is entered into by and between HOME LOAN CENTER, INC.
(“Seller”) and JPMORGAN CHASE BANK, N.A. (“Buyer”). Capitalized terms used and
not otherwise defined herein shall have the meanings given to them in the
Repurchase Agreement described below.

 

WITNESSETH

 

WHEREAS, Seller and Buyer are parties to the Master Repurchase Agreement dated
as of October 30,2009 (as amended prior to the date hereof and as the same may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Repurchase Agreement”);

 

WHEREAS, Seller has requested that Buyer amend the Repurchase Agreement in
certain respects; and

 

WHEREAS, Buyer is willing to amend the Repurchase Agreement on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:

 

Section 1.                                          Amendments to Repurchase
Agreement.  Subject to the effectiveness of this Amendment, including, without
limitation, the satisfaction of the conditions of effectiveness set forth in
Section 2 below, the Repurchase Agreement is hereby amended as follows:

 

(a)                                  Paragraph 11(x)(ii) of the Repurchase
Agreement is hereby amended to read in its entirety as follows:

 

(ii)                                  Minimum Adjusted Tangible Net Worth. 
Seller shall not permit the Adjusted Tangible Net Worth of Seller (and, if
applicable, its Subsidiaries, on a consolidated basis), computed as of the end
of each calendar month, to be less than $25,000,000.

 

(b)                                 Paragraph 11(h) of the Repurchase Agreement
is hereby amended to read in its entirety as follows:

 

(h)                                 Limits on Distributions. At any time during
the continuation of a Default or Event of Default, or if a Default or Event of
Default could occur as a result of such payment, Seller shall not, and shall not
permit any of its Subsidiaries to, pay, make or declare or incur any liability
to pay, make or declare any dividend (excluding stock dividends) or other
distribution, direct or indirect,

 

--------------------------------------------------------------------------------


 

on or on account of any shares of its stock (or equivalent equity interest) or
any redemption or other acquisition, direct or indirect, of any shares of its
stock (or equivalent equity interest) or of any warrants, rights or other
options to purchase any shares of its stock (or equivalent equity interest), nor
purchase, acquire, redeem or retire any stock (or equivalent equity interest) in
itself whether now or hereafter outstanding.

 

(c)                                  The line in Section II of Exhibit C
attached to the Repurchase Agreement which reads “REQUIRED MINIMUM (through
Termination Date) - $44,000,000” is hereby amended to read “REQUIRED MINIMUM
(through Termination Date) - $25,000,000”.

 

Section 2.                                          Conditions of
Effectiveness.  This Amendment shall become effective and be deemed effective as
of the date hereof, upon Buyer’s receipt of a copy of this Amendment duly
executed by each of the parties hereto.

 

Section 3.                                          Representations and
Warranties of Seller.  Seller hereby represents and warrants as follows:

 

(a)                                  The Repurchase Agreement as previously
executed and as amended hereby constitutes the legal, valid and binding
obligation of Seller and is enforceable against Seller in accordance with its
terms.

 

(b)                                 Upon the effectiveness of this Amendment,
Seller hereby (i) represents that no Default or Event of Default exists under
the terms of the Repurchase Agreement, (ii) reaffirms all covenants,
representations and warranties made in the Repurchase Agreement, and
(iii) agrees that all such covenants, representations and warranties shall be
deemed to have been remade as of the effective date of this Amendment. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
Buyer under the Repurchase Agreement or any related document, instrument or
agreement. Buyer expressly reserves all of its rights and remedies, including
the right to institute enforcement actions in consequence of any existing
Defaults or Events of Default, if any, not waived hereunder or otherwise at any
time without further notice, under the Repurchase Agreement, all other
documents, instruments and agreements executed in connection therewith, and
applicable law.

 

Section 4.                                          Effect on the Repurchase
Agreement.

 

(a)                                  Upon the effectiveness of this Amendment,
on and after the date hereof, each reference in the Repurchase Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall
mean and be a reference to the Repurchase Agreement, as amended and modified
hereby.

 

(b)                                 Except as specifically amended and modified
above, the Repurchase Agreement and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect, and are hereby ratified and confirmed.

 

2

--------------------------------------------------------------------------------


 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall neither, except as expressly provided herein, operate as
a waiver of any right, power or remedy of Buyer, nor constitute a waiver of any
provision of the Repurchase Agreement or any other documents, instruments and
agreements executed or delivered in connection therewith.

 

Section 5.                                          Costs and Expenses.  Seller
agrees to pay all costs, fees and out-of-pocket expenses (including attorneys’
fees and expenses charged to Buyer) reasonably incurred by Buyer in connection
with the preparation, arrangement, execution and enforcement of this Amendment.

 

Section 6.                                          GOVERNING LAW.  THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
ST ATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

Section 7.                                          Headings.  Section headings
in this Amendment are included herein for convenience of reference only and
shall not constitute a part of this Amendment for any other purpose.

 

Section 8.                                          Counterparts.  This
Amendment may be executed by one or more of the parties to the Amendment on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A facsimile copy of
any signature hereto shall have the same effect as the original thereof.

 

Section 9.                                          No Strict Construction.  The
parties hereto have participated jointly in the negotiation and drafting of this
Amendment. In the event an ambiguity or question of intent or interpretation
arises, this Amendment shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Amendment.

 

[The remainder of this page is intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed to be effective as of
the day and year first above written.

 

 

HOME LOAN CENTER, INC., as Seller

 

 

 

 

 

By:

/s/ Rian Furey

 

Name: Rian Furey

 

Title: SVP

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Buyer

 

 

 

 

 

By:

/s/ Thanh Roettele

 

 

Thanh Roettele, Senior Vice President

 

Signature Page to

Amendment No. 3 to

Master Repurchase Agreement

 

--------------------------------------------------------------------------------